    Case 14-34439-sgj13 Doc 78 Filed 10/30/19                          Entered 10/30/19 23:27:18                 Page 1 of 4




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed October 25, 2019
______________________________________________________________________




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                     DALLAS DIVISION

 In Re: PAUL SAPUTO                                                                                       Case # 14-34439-SGJ-13
 AKA:
 DBA:
 SSN:     Debtor 1 SSN: XXX-XX-1935*                                                                                       10/24/2019


                                DISCHARGE OF DEBTOR(S) AFTER COMPLETION
                                          OF CHAPTER 13 PLAN
It appearing that the Debtor(s) is/are entitled to a discharge,

IT IS ORDERED:

The Debtor(s) is/are granted a discharge under Section 1328 (a).

                                                       ### End of Order ###

                            SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION
 *Setforth all names, including trade names, used by the debtor within the last 8 years. For joint debtors, set forth the last four
digits of both Social Security numbers or individual taxpayer-identification numbers.
     Case 14-34439-sgj13 Doc 78 Filed 10/30/19                            Entered 10/30/19 23:27:18                Page 2 of 4


Thomas D. Powers
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200 / (214) 965-0758 (Fax)




                              EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 13 CASE

This court order grants a discharge to the person named as the debtor after the debtor has completed all payments under the
chapter 13 plan. It is not a dismissal of the case.

Collection of Discharged Debts Prohibited
The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a creditor is not
permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other property, or
to take any other action to collect a discharged debt from the debtor. (In a case involving community property: There are also
special rules that protect certain community property owned by the debtor's spouse, even if that spouse did not file a bankruptcy
case.) A creditor who violates this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against the debtor's
property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a debtor may voluntarily
pay any debt that has been discharged.

Debts That Are Discharged
The chapter 13 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but not all, types of
debts are discharged if the debt is provided for by the chapter 13 plan or is disallowed by the court pursuant to section 502 of
the Bankruptcy Code.

Debts That Are Not Discharged
Some of the common types of debts which are NOT discharged in a chapter 13 case are:

    a.   Domestic support obligations;

    b.   Debts for most student loans;

    c.   Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    d.   Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft while
         intoxicated;

    e.   Debts for restitution, or damages, awarded in a civil action against the debtor as a result of malicious or willful
         injury by the debtor that caused personal injury to an individual or death of an individual (in a case filed on
         or after October 17, 2005);

    f.   Debts provided for under section 1322(b)(5) of the Bankruptcy Code and on which the last payment is due after the
         date on which the final payment under the plan was due;

    g.   Debts for certain consumer purchases made after the bankruptcy case was filed if prior approval by the trustee of
         the debtor's incurring the debt was practicable but was not obtained;

    h.   Debts for certain taxes to the extent not paid in full under the plan (in a case filed on or after October 17, 2005);

    i.   Some debts which were not properly listed by the debtor (in a case filed on or after October 17, 2005).

This information is only a general summary of the bankruptcy discharge. There are exceptions to these general rules.
Because the law is complicated, you may want to consult an attorney to determine the exact effect of the discharge
in this case.
        Case 14-34439-sgj13 Doc 78 Filed 10/30/19            Entered 10/30/19 23:27:18         Page 3 of 4
                                      United States Bankruptcy Court
                                       Northern District of Texas
In re:                                                                                  Case No. 14-34439-sgj
Paul Saputo                                                                             Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0539-3           User: mmathews               Page 1 of 2                   Date Rcvd: Oct 28, 2019
                               Form ID: pdf013              Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 30, 2019.
db            #+Paul Saputo,    5331 E. Mockingbird Lane, #240,    Dallas, TX 75206-0901
cr             +Houston Community Bank, N.A., predecessor to Indep,     1600 Redbud Boulevard, Suite 400,
                 McKinney, TX 75069-3258
cr             +Tennessee Student Assistance Corporation,     c/o TN Attorney General’s Office,
                 Bankruptcy Division,    PO Box 20207,    Nashville, TN 37202-4015
16333265        American Express Bank, FSB,    c o Becket and Lee LLP,     POB 3001,   Malvern, PA 19355-0701
16358693        American Express Centurion Bank,    c o Becket and Lee LLP,     POB 3001,   Malvern, PA 19355-0701
16282733        Barclays bank,    PO Box 8803,   Wilmington, DE 19899-8803
16282734        Bourgeois Bennett LLC,    PO Box 60600,    New Orleans, LA 70160-0600
16418756       +CERASTES, LLC,    C O WEINSTEIN, PINSON AND RILEY, PS,     2001 WESTERN AVENUE, STE 400,
                 SEATTLE, WA 98121-3132
16282738       +Duke University,    2127 Campus Drive,    PO Box 90755,    Durham, NC 27708-0755
17091163        ECMC,   PO BOX 16408,    ST. PAUL, MN 55116-0408
16282739    ++++FACEBOOK,    ATTN LEGAL DEPT,   1 HACKER WAY BLDG 10,     MENLO PARK CA 94025-1456
               (address filed with court: Facebook,      Attn Legal Dept,    1601 Willow Ave,
                 Menlo Park, CA 94025)
16282741       +Google,   PO Box 288,    Tonawanda, NY 14151-0288
16282742       +Honorable US Attorney General,    10th & Pennsylvania,     Washington, DC 20538-0001
18326088       +Independent Bank,    1600 Redbud Boulevard, Suite 400,     McKinney, Texas 75069-3258
16282746       +Jill,   Kemp Lewis,    3005 Northridge Drive,    Farmington, NM 87401-2085
16319990       +Navient Solutions, Inc. on behalf of TSAC,     c/o Office of the TN Attorney General,
                 P.O. Box 20207,    Nashville, TN 37202-4015
16282752        Sher, Garner, Cahill Richter Klein,     909 Poydras St, Suite 2800,    New Orleans, LA 70112-1033
16282757       +US Department of Education,    PO Box 7860,    Madison, WI 53707-7860
16282758       +US Department of Education,    PO Box 7861,    Madison, WI 53707-7861
16282759       +US Department of Education,    PO Box 7863,    Madison, WI 53707-7863
16365913        United States Department of Education,     Claims Filing Unit,    P O Box 8973,
                 Madison, WI 53708-8973

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: jking@offermanking.com Oct 28 2019 23:33:00
                 Springleaf Financial Services of Louisiana, Inc.,      c/o James W. King,    6420 Wellington Place,
                 Beaumont, TX 77706-3206
16282735        E-mail/Text: bankruptcy@cashcall.com Oct 28 2019 23:33:50        Cashcall,
                 One City Blvd West Suite 1000,    Orange, CA 92868
16301984       +E-mail/Text: bncmail@w-legal.com Oct 28 2019 23:33:31        CASHCALL, INC.,
                 C/O WEINSTEIN & RILEY, PS,    2001 WESTERN AVE., STE. 400,     SEATTLE, WA 98121-3132
16282736       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 28 2019 23:35:25         Credit One,
                 PO Box 98875,    Las Vegas, NV 89193-8875
16282737        E-mail/Text: mrdiscen@discover.com Oct 28 2019 23:33:06        Discover,   PO Box 30943,
                 Salt Lake City, UT 84130-0943
16289165        E-mail/Text: mrdiscen@discover.com Oct 28 2019 23:33:06        Discover Bank,
                 DB Servicing Corporation,    PO Box 3025,    New Albany, OH 43054-3025
16282743       +E-mail/Text: loanops@ibtx.com Oct 28 2019 23:33:20        Houston Community Bank,
                 11390 Veterans Memorial Drive,    Houston, TX 77067-3756
16282744        E-mail/Text: cio.bncmail@irs.gov Oct 28 2019 23:33:16        Internal Revenue Service,
                 1100 Commerce Mail Code 5020DAL,     Dallas, Tx. 75242
16451819        E-mail/PDF: resurgentbknotifications@resurgent.com Oct 28 2019 23:48:19
                 LVNV Funding LLC its successors and assigns,     c/o Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
16282747       +E-mail/Text: bk@lendingclub.com Oct 28 2019 23:33:45        Lending club Corp,
                 71 Stevenson St Suite 300,    San Francisco, CA 94105-2985
16282749       +E-mail/Text: bankruptcy@prosper.com Oct 28 2019 23:33:46        Prosper Funding LLC,
                 101 Second Street 15th Floor,    San Francisco, CA 94105-3672
16446632       +E-mail/Text: bankruptcy@prosper.com Oct 28 2019 23:33:46        Prosper Marketplace, Inc.,
                 221 Main St. Ste. 300,    San Francisco, Ca 94105-1909
16282750       +E-mail/Text: elevate@ebn.phinsolutions.com Oct 28 2019 23:33:57        Rise Credit of Delaware,
                 42 Reads Way, Suite A,    New Castle, DE 19720-1649
16334410        E-mail/PDF: cbp@onemainfinancial.com Oct 28 2019 23:35:19        Springleaf Financial Services,
                 PO Box 3251,    Evansville, IN 47731
16282751        E-mail/PDF: pa_dc_claims@navient.com Oct 28 2019 23:35:43        Sallie Mae Servicing,
                 PO Box 9500,    Wilkes Barre, PA 18773-9500
16282753        E-mail/PDF: cbp@onemainfinancial.com Oct 28 2019 23:35:19        Springleaf Financial Services,
                 2121 Veterans Blvd,    Metairie, LA 70002
16282754        E-mail/Text: pacer@cpa.state.tx.us Oct 28 2019 23:33:38        State of Texas,
                 Comptroller of Public Accounts,     LBJ State Office Building,    Austin, Tx. 78774
16282755       +E-mail/Text: cmecf@dallasch13.com Oct 28 2019 23:33:59        Thomas Powers,
                 125 E. John Carpenter Freeway,    11th Floor,    Irving, Tx. 75062-2835
16282756       +E-mail/Text: brooke.lewis@usdoj.gov Oct 28 2019 23:33:44        US Attorney,    1100 COmmerce,
                 Dallas, Tx. 75242-0397
16282760       +E-mail/Text: ustpregion06.da.ecf@usdoj.gov Oct 28 2019 23:33:21        US Trustee,    1100 Commerce,
                 Room 976,    Dallas, Tx. 75242-0996
                                                                                                TOTAL: 20
         Case 14-34439-sgj13 Doc 78 Filed 10/30/19                         Entered 10/30/19 23:27:18                Page 4 of 4



District/off: 0539-3                  User: mmathews                     Page 2 of 2                          Date Rcvd: Oct 28, 2019
                                      Form ID: pdf013                    Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               ECMC,   PO BOX 16408,   ST. PAUL, MN 55116-0408
16358694*         American Express Centurion Bank,   c o Becket and Lee LLP,   POB 3001,   Malvern, PA 19355-0701
16282745*         Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
16282740       ##+Geico,   4201 Spring Valley Rd,   Dallas, TX 75244-3631
16282748       ##+Paul Saputo,   1955 Market Center Blvd No. 1432,   Dallas, TX 75207-3465
                                                                                              TOTALS: 0, * 3, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 28, 2019 at the address(es) listed below:
              Holly B. Guelich   on behalf of Debtor Paul Saputo guelichlaw@sbcglobal.net,
               csuswell@sbcglobal.net;guelichecfnotices@gmail.com
              James Wallace King    on behalf of Creditor    Springleaf Financial Services of Louisiana, Inc.
               jking@offermanking.com
              Joshua Morriss Harrison    on behalf of Creditor    Houston Community Bank, N.A., predecessor to
               Independent Bank josh@goodwin-harrison.com
              Michael Benton Willey    on behalf of Creditor    Tennessee Student Assistance Corporation
               agbanktexas@ag.tn.gov, michael.willey@ag.tn.gov
              Thomas Powers    cmecf@dallasch13.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
                                                                                              TOTAL: 6
